Citation Nr: 9912797	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE
 
Entitlement to an increased evaluation for lumbosacral strain 
with degeneration, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1967 and from May 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1994 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its January 1997 remand.  The 
Board's January 1997 decision also denied service connection 
for chronic fatigue syndrome.


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by recurrent low back pain with some radiation 
into the legs, mild degenerative disease and some bulging 
disc from L4-5 and L5-S1.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain with degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Code 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
was evaluated and treated for complaints of low back pain.  

On post service VA examination in November 1967 the veteran 
gave a history of back sprain in 1965.  He stated that his 
back bothered him occasionally since the original injury and 
became much worse after basic training in 1967.  He 
complained of pain in the lumbosacral area with occasional 
shooting pains down the right leg posteriorly.  He stated 
that following service he returned to his job as a laborer in 
a steel mill and that his back subsequently flared up.  He 
was hospitalized with provisional diagnoses of lumbar sprain, 
arthritis of the lumbar spine and spina bifida L-5.  X-rays 
and a myelogram at that time were negative.  On examination 
the spine was in good alignment and there was no evidence of 
muscle spasm in any segment.  The lumbosacral area moved 
freely with no limitation of motion.  Knee and ankle jerks 
were physiologic and straight leg raising was negative 
bilaterally.  X-rays showed some narrowing of the 
intervertebral space at L4-L5, as a result of disc 
absorption.  The diagnosis was recurrent lumbosacral strain.  

In December 1967 service connection was established for 
lumbosacral strain and a 10 percent evaluation was assigned. 

Additional evidence includes X-rays of the lumbar spine from 
January 1973 which showed slight levoscoliosis and a minimal 
amount of contrast material appeared to be movable in the 
lumbar subarachnoid space.  There was no fracture, 
subluxation or disc space narrowing.  

A claim for increase was received by the RO in October 1993.  
On VA examination in November 1993 there was tenderness at 
L3, L4, and L5.  There was no evidence of postural 
abnormality or fixed deformity and back musculature was 
normal.  Range of motion was forward flexion to 90 degrees, 
backward extension to 5 degrees, left and right lateral 
flexion to 40 degrees bilaterally and left and right rotation 
to 60 degrees bilaterally.  The veteran complained of 
discomfort on every movement.  There was no neurological 
deficit.  A diagnosis of chronic low back pain and 
lumbosacral strain, etiology unknown, was made.

A December 1993 statement from H.S. Diamond, M.D. shows the 
veteran was evaluated for symptoms associated with several 
disorders, including chronic fatigue syndrome, fibromyalgia 
and diabetes.  Dr. Diamond's review of roentgenograms taken 
elsewhere showed evidence of significant degenerative 
arthritis affecting the lumbosacral spine.  

During a November 1994 personal hearing the veteran testified 
that the initial grant of service connection should have 
included disc degeneration.  He testified that he developed 
neuropathy as a result of his low back disorder and that it 
affected his legs.  The veteran submitted a statement from 
Dr. Diamond indicating that the veteran had been under his 
care for a number of medical problems and suffered from 
osteoarthritis with degenerative changes of the lumbar spine 
at L5-S1 demonstrated by X-rays.  

The veteran also submitted a September 1993 X-ray report of 
the lumbosacral spine which showed alignment was satisfactory 
with minimal degenerative osteoarthropathy of the lumbar 
bodies.  There was narrowing of the interspace at L5-S1 the 
result of disc absorption and a possible herniated nucleus 
pulposus.

The hearing officer's decision in March 1995 changed the 
description of the veteran's service connection condition to 
reflect lumbosacral strain with degeneration.  A Supplemental 
Statement of the Case later that month reflected the enlarged 
grant of service connection.  

Private treatment records dated from 1987 to 1997 primarily 
show treatment for nonservice-connected disorders.  Of 
significance is a July 1997 report from Dr. Diamond 
indicating the veteran had been under his care since 1993 for 
a variety of medical problems including osteoarthritis, 
chronic fatigue, fibromyalgia, diabetes, vascular disease and 
gout.  The veteran was last evaluated in April of 1997 for 
back, knee, leg and foot pain with associated numbness.  Dr. 
Diamond indicated that an electromyogram confirmed the 
presence of sensory peripheral neuropathy compatible with an 
L5, S1 radiculopathy and that X-rays confirmed L5, S1 
degenerative disc disease moderately severe and milder 
degenerative disc disease of the lumbosacral spine at the L1-
2 and L4-5 spaces.  The veteran had limitation of motion of 
the lumbar spine consistent with congenital arthritis.  Dr. 
Diamond enclosed the reports of his initial evaluation of the 
veteran as well as treatment reports from the Jefferson Pain 
and Rehabilitation Center including X-rays.

These additional records show that in October 1993 the 
veteran had been on disability for almost a year due to 
chronic fatigue syndrome and fibromyalgia.  Examination of 
the lumbosacral spine showed decreased hyperextension and 
decreased flexion at the lower lumbar spine.  

A December 1995 report from the Jefferson Pain and 
Rehabilitation Center showed the veteran was evaluated for 
complaints of dull aching pain in the low back radiating to 
the buttocks, hips, posterior and lateral aspect of bilateral 
thigh down to the medial joints and paresthesia in the legs 
and feet.  On examination lumbar forward flexion was 60 to 90 
degrees with hamstring pulling pain and backward extension 
was 20 to 35 degrees with increasing low back pain.  Straight 
leg raising in a seated position was negative.  Patrick's 
maneuver provoked pain in the right hip and hamstring pulling 
pain on the left side.  Femoral stretching, Homan's sign and 
Babinski's sign were all negative.  The veteran was noted to 
have degenerative disc disease of the lumbosacral spine at 
the L5-S1 level.

An electromyography report from March 1996 was normal with no 
evidence of L5-S1 radiculopathy bilaterally.  The examiner 
concluded the study was consistent with sensory/motor 
peripheral polyneuropathy of the lower limbs with 
demyelination and no axonal loss.  Straight leg raising in a 
seated position elicited hamstring pulling pain bilaterally.  
Forward bending of the back was 60 to 90 degrees and backward 
bending of the back was 15 to 30 degrees with increased low 
back pain.  

A July 1996 report shows that the veteran's medical history 
was significant for fibromyalgia in the neck and back and 
peripheral neuropathy due to diabetes.  The veteran 
complained that he had the same intensity and frequency of 
low back pain radiating into both legs.  

On VA examination in December 1997 the veteran could stand 
straight.  Flexion was to about 80 degrees and extension to 
approximately 30 degrees.  He could bend 40 degrees 
bilaterally and rotation was also to 40 degrees bilaterally.  
He had pain isolated through the lower back area and this was 
not painful to palpation on the midline.  The veteran walked 
with a normal gait and could also heel-toe walk, with some 
decrease in balance.  On sitting he had 5/5 quadriceps, 
hamstrings, tibialis anterior and posterior, extensor 
hallucis, flexor hallucis strength as well as abductors.  He 
had normal sensation over the dorsal and volar aspect of his 
right and left thighs, legs and feet.  He had 1+ patellar 
tendon reflexes bilaterally and 1+ Achilles tension reflexes 
bilaterally.  He had negative clonus.  When lying down he had 
a negative straight leg lift bilaterally.  While sitting and 
undergoing straight leg lifts, he had some tightness in his 
hamstrings when brought to extension which caused pain.  He 
had no bowel or bladder symptoms.  There was evidence of mild 
degenerative disease of the lumbar posterior spine but no 
significant abnormality of the anterior spine.  An MRI of the 
spine taken approximately one year previously showed some 
bulging disc from L4-L5 and L5-S1 with no true disc 
herniation and minimal arthritis.  The examiner concluded the 
MRI findings were consistent with the veteran's age and that 
there was a minimal amount of degenerative joint disease and 
physical examination correlated with lower back pain.  The 
examiner further concluded that the veteran's condition was 
probably not related to any injury he sustained in service 
and was probably idiopathic back pain with normal age changes 
of the spine.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

The current 10 percent rating for lumbosacral strain was 
assigned under Code 5295 of the VA rating schedule (38 C.F. 
R. Part 4) for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating requires lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating requires severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Code 5295 (1998).

Under Diagnostic Code 5293, a 10 percent disability rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  38 C.F.R. § 4.71a Code 5293 
(1998).  

The most recent VA examination in December 1997 revealed 
complaints of low back pain with occasional radiation to the 
legs.  There was no evidence of muscle spasm or deformity of 
the spine and range of motion was essentially full.  There 
was very little evidence of pain on motion, and no 
neurological involvement.  The medical evidence shows that 
the veteran's service-connected back disability is not 
productive of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, as required for a 20 percent rating under Code 
5295.  

While the evidentiary record does show some radiation of pain 
into the legs, it does not substantiate that the veteran's 
low back disability is reflective of moderate intervertebral 
disc syndrome, the criteria for the next higher evaluation of 
20 percent under Code 5293.  Although degenerative disc 
disease and disc bulging involving the L5-S1 area have been 
noted, significant neurological findings appropriate to that 
site have not been demonstrated.  Recent MRI results have 
shown that there is no true disc herniation.  There is no 
evidence that the veteran is entitled to a higher rating 
under Code 5293 as the evidence does not suggest that the 
veteran has moderate intervertebral disc syndrome with 
recurring attacks.

The veteran's overall level of disability shown does not more 
nearly approximate the moderate manifestations required for a 
20 percent rating under Codes 5295 or 5293.  38 C.F.R. § 4.7 
(1998). 

The Board has considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 and whether a higher rating is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the application of these sections does 
not result in a higher rating for lumbar spine disability.  
There is a lack of objective medical evidence supporting the 
veteran's contentions that he suffers any additional 
functional loss and/or limitation of motion.  The veteran's 
low back disability has not been shown to result in muscle 
atrophy, incoordination, fatigue on use or an abnormal gait.  
The evidence of record is negative for any objective showing 
of significant increased functional impairment due to reports 
of pain other than that contemplated by the current rating.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet.App. 194 
(1997).  

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected low back disorder is more 
disabling than currently rated.  However, the veteran is not 
competent to testify as to matters requiring medical 
expertise.  See e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.

The Board therefore finds that the preponderance of the 
evidence is against the claim for an increased rating for 
lumbosacral strain with degeneration and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998).


ORDER

An increased rating for lumbosacral strain with degeneration 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

